Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a semiconductor device arranged on the semiconductor device, wherein the electrical interconnect structure is directly coupled to the semiconductor device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities: It appears that Applicant meant a semiconductor device arranged on the semiconductor substrate. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 lines 2-3 states: “a semiconductor device arranged on the semiconductor device, wherein the electrical interconnect structure is directly coupled to the semiconductor device”.
In case Applicant meant to claim a stacked semiconductor device, there is a confusion to which of the semiconductor devices is directly coupled to the electrical interconnect structure; moreover, there is antecedent basis for a previous semiconductor device. For purpose of examination, claim 10 will be treated as stating “a semiconductor device arranged on the semiconductor substrate, wherein the electrical interconnect structure is directly coupled to the semiconductor device”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US 2018/0151470 A1).
Regarding independent claim 1: Cook teaches (e.g., Fig. 6; [0051]: FIG. 6 is a cross section of an example integrated circuit which includes a combined thermal routing structure according to an embodiment of the invention; annotated figure 6) an integrated chip comprising: 
an electrical interconnect structure ([0051] and [0058]: electrical interconnect region  including structure 618/620/698) arranged over a semiconductor substrate ([0051]: 604) and comprising interconnect vias ([0051]: 620) and interconnect wires ([0051]: 618) embedded within interconnect dielectric layers ([0051]: 622; referring back to Fig. 3A identical to Fig. 6 structure, the interconnects via and interconnect wires are formed in dielectric layers [0037]: a series of dielectric layers, such as a PMD layer, and alternating IMD layers and ILD layers, to form a dielectric layer stack 322, which is consistent with the term dielectric stack suggesting a plurality of dielectric layers, as used in [0051]); 
a thermal interconnect structure ([0053] and [0055]-[0056]: 630/692/694) arranged over the semiconductor substrate (604), arranged beside the electrical interconnect structure (618/620), and 
comprising thermal vias ([0053] and [0055]: 692), thermal wires, and/or thermal layers ([0053] and [0055]: thermal layers 630), 
wherein the thermal interconnect structure ([0053] and [0055]: 630/692) is embedded within the interconnect dielectric layers (622); and 
a thermal passivation layer ([0052]-[0053]: layer 686 functions as a thermal passivation layer by protecting and passivating the layers below it) arranged over a topmost one of the interconnect dielectric layers (622), 
wherein the thermal interconnect structure has a higher thermal conductivity than the interconnect dielectric layers (Abstract, [0004] and [0018]: thermal interconnect structure having a higher thermal conductivity than the interconnect dielectric layers being used in the invention).


    PNG
    media_image1.png
    839
    1232
    media_image1.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2018/0151470 A1) in view of Venugopal et al. (US 2018/0151463 A1).
Regarding claim 4: Cook teaches the claim limitation of the integrated chip of claim 1, on which this claim depends.
Cook does not expressly teach that the thermal interconnect structure directly contacts the thermal passivation layer. 
Venugopal teaches (e.g., Fig. 1A) a semiconductor device comprising a the thermal interconnect structure ([0018]: 132) and a thermal passivation layer ([0018]: 130).
Venugopal further teaches that the thermal interconnect structure ([0018]: 132) directly contacts the thermal passivation layer ([0017]-[0018]: 130; protective overcoat 130 disposed over the top surface 126 of the interconnect region 106. The protective overcoat 130 abuts the bond pad structure 128; this establishes a direct contact between the thermal interconnect structure and the thermal passivation layer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include modify the contact between the thermal interconnect structure and the thermal passivation layer, such that the thermal interconnect structure directly contacts the thermal passivation layer, as taught by Venugopal, for the benefit of increasing the surface area of the thermal interconnect structure and the thermal passivation layer, and thus optimize the thermal transfer of the heat away from the active device and improve device reliability.

Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2018/0151470 A1).
Regarding independent claim 8: Cook teaches (e.g., Fig. 6; [0051]: FIG. 6 is a cross section of an example integrated circuit which includes a combined thermal routing structure according to an embodiment of the invention) an integrated chip comprising: 
an electrical interconnect structure ([0051] and [0058]: electrical interconnect region  including structure 618/620/698) arranged over a semiconductor substrate ([0051]: 604) and comprising interconnect vias ([0051]: 620) and interconnect wires ([0051]: 618) embedded within interconnect dielectric layers ([0051]: 622; referring back to Fig. 3A identical to Fig. 6 structure, the interconnects via and interconnect wires are formed in dielectric layers [0037]: a series of dielectric layers, such as a PMD layer, and alternating IMD layers and ILD layers, to form a dielectric layer stack 322, which is consistent with the term dielectric stack suggesting a plurality of dielectric layers, as used in [0051]); 
a thermal passivation layer ([0052]-[0053]: layer 686 functions as a thermal passivation layer by protecting and passivating the layers below it) arranged over a topmost one of the interconnect dielectric layers ([0037]: a series of dielectric layers, such as a PMD layer, and alternating IMD layers and ILD layers, to form a dielectric layer stack 322); and 
a thermal dissipation pathway ([0053]: 688) extending between the semiconductor substrate (604) and the thermal passivation layer (686), 
wherein the thermal dissipation pathway comprises thermal vias ([0053] and [0055]: 692), thermal wires, and/or thermal layers ([0053] and [0055]: thermal layers 630) distributed within the interconnect dielectric layers, 
wherein the thermal passivation layer, the thermal vias, the thermal wires, and/or the thermal layers are continuously connected to one another (Fig. 6, [0037], [0051], [0053] and [0055]) and comprise materials that have a higher thermal conductivity ([0044] and [0053]-[0058]) than materials of the interconnect dielectric layers ([0037]: 622).
Alternatively, although Cook does not expressly state that the thermal passivation layer, the thermal vias, the thermal wires, and/or the thermal layers comprise materials that have a higher thermal conductivity than materials of the interconnect dielectric layers, Cook discloses that the combined thermal routing structure 688 includes a thermal routing structure 630 disposed in the interconnect region 606 and conduct heat generated by the components 608, [0053] and further include high thermal conductivity vias 692 disposed in the interconnect region 606 [0055]; structure 688 is therefore the thermal transfer path; for this reason, one would be motivated to make the layers of that the thermal passivation layer, the thermal vias, the thermal wires, and/or the thermal layers comprise materials that have a higher thermal conductivity than materials of the interconnect dielectric layers, for the benefit of conducting heat generated by the device away from its location and thus reducing the thermal operation of the device (Cook: [0053]).


    PNG
    media_image2.png
    839
    1232
    media_image2.png
    Greyscale

Regarding claim 10: Cook teaches the claim limitation of the integrated chip of claim 8, on which this claim depends, further comprising: 
a semiconductor device ([0051]: 608) arranged on the semiconductor device,
wherein the electrical interconnect structure ([0051] and [0058]: electrical interconnect region  including structure 618/620/698) is directly coupled to the semiconductor device , 
wherein the thermal dissipation pathway ([0052]-[0058]: 688; see annotated figure 6) is configured to provide a pathway for heat generated from the semiconductor device (608) to travel from the semiconductor device (608) and towards the thermal passivation layer (686/628; see annotated figure 6; [0052]-[0058]).

    PNG
    media_image2.png
    839
    1232
    media_image2.png
    Greyscale

Regarding claim 12: Cook teaches the claim limitation of the integrated chip of claim 8, on which this claim depends, 
 wherein a topmost interconnect via ([0057]: 696) extends completely through the thermal passivation layer (686/628). 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2018/0151470 A1) in view of Daley et al. (US 2014/0246757 A1).
Regarding claim 2: Cook teaches the claim limitation of the integrated chip of claim 1, on which this claim depends. 
wherein the thermal passivation layer has a thermal conductivity ([0052]-[0053]: thermal passivation layer 686 comprises epoxy/organic polymer material, which has a thermal conductivity). 
Cook does not expressly teach that the thermal passivation layer has a higher thermal conductivity than the interconnect dielectric layers. 
However, Cook teaches that the thermal passivation layer comprises epoxy/organic polymer material, which has a thermal conductivity ([0052]-[0053]).
Daley teaches (e.g., Figs. 1-2) an integrated chip comprising an integrated circuit ([0013]-[0014]: 20), interconnect structure ([0017]: 30/17), interconnect dielectric layer ([0030]-[0031]: 24) and thermal passivation layer ([0029]: 16; although layer 16 is named bonding layer, it does function as a passivation layer by protecting the underlying layers and allowing thermal conduction is shown in Figs. 1-3, with arrow 62 indicating the thermal conduction flow in the stack, [0033]).
Daley further teaches that the thermal passivation layer 16 comprises an epoxy material ([0029]) with a thermal conductivity at room temperature greater than the thermal conductivity at room temperature of copper 400 W/mK ([0029]) and the dielectric materials comprise electrically and thermally insulating materials, which has a thermal conductivity at room temperature of 30 W/mK or less [0030].
Daley, therefore, teaches the thermal passivation layer has a higher thermal conductivity than the interconnect dielectric layers ([0029]-[0030]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Cook, the thermal passivation layer of Daley, such that the thermal passivation layer has a higher thermal conductivity than the interconnect dielectric layers, as taught by Daley, for the benefit of effectively transferring the heat generated by the integrated circuit device by providing both the vertical heat conduction and the horizontal heat conduction inside the thermal passivation layer, and thus improve device liability by avoid thermal damage of the device.
Furthermore, it would have been obvious because all the claimed elements (thermal passivation layer, interconnect dielectric layers, a thermal interconnect structure, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 9: Cook teaches the claim limitation of the integrated chip of claim 8, on which this claim depends.
Cook does not expressly teach that the materials of the thermal vias, the thermal wires, and/or the thermal layers having a higher thermal conductivity than materials of the interconnect vias and the interconnect wires.
However, by virtue of the materials of the thermal vias, the thermal wires, and/or the thermal layers are being used to conduct thermal energy, as in contrast to the interconnect vias and the interconnect wires, one of ordinary skill in the art would be motivated to make the material of the thermal vias, the thermal wires, and/or the thermal layers having a higher thermal conductivity than materials of the interconnect vias and the interconnect wires, for the purpose of optimizing the function of thermal transfer of the thermal vias, the thermal wires, and/or the thermal layers.
In addition, Cook teaches that the thermal passivation layer comprises epoxy/organic polymer material, which has a thermal conductivity ([0052]-[0053]).
Moreover,  Daley teaches (e.g., Figs. 1-2) an integrated chip comprising an integrated circuit ([0013]-[0014]: 20), interconnect structure ([0017]: 30/17), interconnect dielectric layer ([0030]-[0031]: 24) and thermal passivation layer ([0029]: 16; although layer 16 is named bonding layer, it does function as a passivation layer by protecting the underlying layers and allowing thermal conduction is shown in Figs. 1-3, with arrow 62 indicating the thermal conduction flow in the stack, [0033]).
Daley further teaches that the thermal passivation layer 16 comprises an epoxy material ([0029]) with a thermal conductivity at room temperature greater than the thermal conductivity at room temperature of copper 400 W/mK ([0029]) and the dielectric materials comprise electrically and thermally insulating materials, which has a thermal conductivity at room temperature of 30 W/mK or less [0030].
Daley, therefore, teaches the thermal passivation layer has a higher thermal conductivity than the interconnect dielectric layers ([0029]-[0030]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Cook, the thermal passivation layer of Daley, such that the thermal passivation layer has a higher thermal conductivity than the interconnect dielectric layers, as taught by Daley, for the benefit of effectively transferring the heat generated by the integrated circuit device by providing both the vertical heat conduction and the horizontal heat conduction inside the thermal passivation layer, and thus improve device liability by avoid thermal damage of the device.
Furthermore, it would have been obvious because all the claimed elements (thermal passivation layer, interconnect dielectric layers, a thermal interconnect structure, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2018/0151470 A1) in view of Chen et al. (US 2006/0284157 A1) and Ohmi (US 2009/0283901 A1).
Regarding claim 3: Cook teaches the claim limitation of the integrated chip of claim 1, on which this claim depends.
Cook does not expressly teach that the thermal interconnect structure and the thermal passivation layer comprise insulator materials.
Chen teaches (e.g., Fig. 15) a semiconductor device comprising a thermal passivation layer ([0128]: thermal protective layer 171 is a thermal passivation),
Chen further teaches that the thermal passivation layer comprises insulator material ([0128]: thermal passivation layer 171 is an insulator layer, e.g., silicon oxide).
Silicon oxide is an art recognized suitable material used as a thermal passivation layer.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
Ohmi teaches (e.g., Fig. 15) a semiconductor device comprising a thermal interconnect structure ([0077]).
Ohmi further teaches that the thermal interconnect structure comprises insulator material ([0077]).
Insulator material is an art recognized material used as thermal interconnect structure.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the semiconductor device of Cook as modified by Chen, the thermal interconnect structure comprising insulator material, as taught by Ohmi, for the benefit of providing thermal dissipation of the device at a low signal interference by using a dielectric material rather than a metal material.
Regarding claim 11: Cook teaches the claim limitation of the integrated chip of claim 8, on which this claim depends,
wherein the thermal vias, the thermal wires, and/or the thermal layers comprise insulator materials.
Cook does not expressly teach that the thermal interconnect structure and the thermal passivation layer comprise insulator materials.
Chen teaches (e.g., Fig. 15) a semiconductor device comprising a thermal layers layer ([0128]: thermal protective layer 171 is a thermal layer),
Chen further teaches that the thermal passivation layer comprises insulator material ([0128]: thermal layer 171 is an insulator layer, e.g., silicon oxide).
Silicon oxide is an art recognized suitable material used as a thermal layer.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
Ohmi teaches (e.g., Fig. 15) a semiconductor device comprising a thermal interconnect structure ([0077]).
Ohmi further teaches that the thermal interconnect structure comprises insulator material ([0077]).
Insulator material is an art recognized material used as thermal interconnect structure.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the semiconductor integrated chip device of Cook as modified by Chen, the thermal interconnect structure comprising insulator material, as taught by Ohmi, for the benefit of providing thermal dissipation of the device at a low signal interference by using a dielectric material rather than a metal material.
Therefore, Cook as modified by Chen and Ohmi teaches or make obvious that “the thermal vias, the thermal wires, and/or the thermal layers comprise insulator materials”.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2018/0151470 A1) in view of Jang et al. (US 2018/0130697 A1).
Regarding claim 13. Cook teaches the claim limitation of the integrated chip of claim 8, on which this claim depends, 
Cook does not expressly teach that the integrated chip further comprises an air spacer structure embedded within the interconnect dielectric layers and directly between a first interconnect via and a second interconnect via.
Jang teaches (e.g., Figs. 16-20; annotated Fig. 20) an integrated chip comprising interconnect dielectrics ([0095]-[0096] and [0114]: 94/102a/134) and first and second interconnect vias ([0091]: first and second adjacent interconnect vias 108a; annotated 108a_1 and 108a_2);
Jang further teaches an air spacer structure (annotated Fig. 20; 136) embedded within the interconnect dielectric layers ([0095]-[0096] and [0114]: 94/102a/134) and directly between a first interconnect via (annotated Fig. 20: 108a_1) and a second interconnect via (annotated Fig. 20: 108a_2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the semiconductor integrated chip device, the air spacer structure embedded within the interconnect dielectric layers and directly between a first interconnect via and a second interconnect via, as taught by Jang, for the benefit of reducing the parasitic capacitance between the interconnect vias (Jang: [0003]).


    PNG
    media_image3.png
    829
    1164
    media_image3.png
    Greyscale


Regarding claim 14: Cook and Jang teach the claim limitation of the integrated chip of claim 13, on which this claim depends, further comprising: 
a metal encapsulation layer (Jang: [0091]: 106a) arranged directly on the first interconnect via (Jang: 108a_1) and the second interconnect via (Jang: 108a_2), 
wherein the air spacer (Jang: 1036) structure has outer sidewalls defined by the metal encapsulation layer (Jang: 106a). 
Regarding claim 15: Cook and Jang teach the claim limitation of the integrated chip of claim 13, on which this claim depends, further comprising: 
 wherein the air spacer structure (Jang: 136) has outermost sidewalls defend by one of the interconnect dielectric layers (Cook: 102a/134). 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, an integrated chip comprising:
“a first one of the interconnect vias extends through a first one of the thermal layers and a first one of the interconnect dielectric layers to directly contact a first one of the interconnect wires”. 

Regarding claim 6: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, an integrated chip comprising:
“an air spacer structure arranged within a first one of the interconnect dielectric layers and directly between a first one of the interconnect vias and a second one of the interconnect vias”.

Regarding claim 7: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, an integrated chip comprising:
“the thermal vias and/or thermal wires are spaced apart from the interconnect vias and the interconnect wires by the interconnect dielectric layers”. 

Claims 16-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16: Cook teaches (e.g., Fig. 6; [0051]: FIG. 6 is a cross section of an example integrated circuit which includes a combined thermal routing structure according to an embodiment of the invention; annotated figure 6) a method comprising: 
forming a first interconnect via ([0051] and [0058]: 616/620) within a first interconnect dielectric layer ([0051]: 622) over a substrate ([0051]: 604);
forming a first thermal layer ([0053]: upper layer 630) over the first interconnect via (618/620); 
forming a first interconnect wire ([0051]: 682) over the first thermal layer and electrically coupled to the first interconnect via (Fig. 6); 
forming a second interconnect dielectric layer over the first interconnect wire.
However, the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, an integrated chip comprising:
“forming a first thermal via extending through the second interconnect dielectric layer and directly contacting the first thermal layer, 
wherein the first thermal via and the first thermal layer comprise materials with higher thermal conductivities than materials of the first and second interconnect dielectric layers”. 

Claims 17-20 depend from claim 16, and therefore, are allowable for the same reason as claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826